Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 1 of 11




            EXHIBIT 1
         Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 2 of 11




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARCO CONTRACTORS, INC.,                           )
                                                   )
                           Plaintiff,              )      Case No. 2:20-CV-237
                                                   )
            v.                                     )
                                                   )
CITIZENS FINANCIAL GROUP, INC.,                    )      ELECTRONICALLY FILED
d/b/a CITIZENS BANK,                               )
                                                   )
                           Defendant.              )

  ANSWERS AND OBJECTIONS TO CITIZENS FINANCIAL GROUP, INC.’S FIRST
                 SET OF REQUESTS FOR ADMISSION

       Plaintiff, Marco Contractors, Inc. (“Plaintiff” or “Marco”), by and through its undersigned

counsel, Christopher A. Cafardi, Esquire and Cafardi Ferguson Wyrick Weis + Gabriel LLC,

serves the following Answers and Objections to Citizens Financial Group Inc.’s First Set of

Requests for Admission:


                                   GENERAL OBJECTIONS

       1.        Marco objects to Citizens’ Requests for Admission to the extent they seek

confidential or proprietary business information, information protected by the attorney-client

privilege and/or information protected by the attorney work product doctrine. To the extent that

information covered by such protections is disclosed inadvertently in this litigation, that disclosure

is without waiver of any such protections, and Marco reserves the right to take appropriate steps

to address any inadvertent disclosure or any other potential waiver.

       2.        Marco objects to Citizens’ Requests for Admission to the extent they seek

information that is neither relevant to the subject matter of the present litigation nor reasonably

calculated to lead to the discovery of admissible evidence.
        Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 3 of 11




       3.      Marco objects to Citizens’ Requests for Admission to the extent they are vague,

ambiguous, overly broad, burdensome and/or oppressive.

       4.      Marco objects to Citizens’ Requests for Admission to the extent they seek to impose

obligations that are different from or inconsistent with the scope of discovery under the Federal

Rules of Civil Procedure and the local rules of this Court.

       5.      Marco specifically reserves the right to interpose any and all additional objections

should a substantive response be required.




                                                -2-
        Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 4 of 11




           ANSWERS AND OBJECTIONS TO REQUESTS FOR ADMISSION

Request No. 1: Admit that the document attached as Exhibit H to the Counterclaim and labeled

CFG_000369 to CFG_000374 is a true and correct copy of the June 30, 2015 Modification

Agreement to a Revolving Demand Note.

Answer: Admitted in part and denied in part. It is admitted that CFG_000369 to
CFG_000374 is a true and correct copy of the June 30, 2015 Modification Agreement to a
Revolving Demand Note. To the extent Request No. 1 seeks to imply that Marco in any way
released Citizens from liability for claims not discovered by Marco until February 2019, such
implication is specifically denied and strict proof thereof is demanded at trial.



Request No. 2: Admit that the document attached as Exhibit H to the Counterclaim and labeled

CFG_000369 to CFG_000374 is signed by Martin Smith.

Answer: Admitted in part and denied in part. It is admitted that CFG_000369 to
CFG_000374 was signed by Martin Smith. However, to the extent Request No. 2 seeks to
imply that Marco and/or Martin Smith in any way released Citizens from liability for claims
not discovered by Marco and Smith until February 2019, such implication is specifically
denied and strict proof thereof is demanded at trial.



Request No. 3: Admit that the pages labeled CFG_000207, CFG_000208, and CFG_000209,

which are a part of Exhibit E to the Counterclaim, are true and correct copies of the Business

Signature Cards for Marco’s account with Citizens ending in 8251.

Answer: Admitted in part and denied in part. It is admitted that CFG_000207 to
CFG_000209 are true and correct copies of Business Signature Cards for Marco’s account
ending in 8251. However, to the extent Request No. 3 seeks to imply that CFG_000208 gives
O’Neill exclusive unlimited authority to act on Marco’s behalf, as frequently suggested by
Citizens, such implication is specifically denied and strict proof thereof is demanded at trial.
By way of further response, CFG_000208 designates O’Neill only as an authorized signer
beginning September 19, 2014.




                                              -3-
        Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 5 of 11




Request No. 4: Admit that the pages labeled CFG_000207, CFG_000208, and CFG_000209 are

signed by Martin Smith.

Answer: Admitted in part and denied in part. It is admitted that CFG_000207 to
CFG_000209 are signed by Martin Smith. However, to the extent Request No. 4 seeks to
imply that CFG_000208 gives O’Neill exclusive unlimited authority to act on Marco’s behalf,
as frequently suggested by Citizens, such implication is specifically denied and strict proof
thereof is demanded at trial. By way of further response, CFG_000208 designates O’Neill
only as an authorized signer beginning September 19, 2014.



Request No. 5: Admit that the pages labeled CFG_000210, CFG_000211, and CFG_000212,

which are a part of Exhibit E to the Counterclaim, are true and correct copies of the Business

Signature Cards for Marco’s account with Citizens ending in 8405.

Answer: Admitted in part and denied in part. It is admitted that CFG_000210 to
CFG_000212 are true and correct copies of Business Signature Cards for Marco’s account
ending in 8405. However, to the extent Request No. 5 seeks to imply that CFG_000211 gives
O’Neill exclusive unlimited authority to act on Marco’s behalf, as frequently suggested by
Citizens, such implication is specifically denied and strict proof thereof is demanded at trial.
By way of further response, CFG_000211 designates O’Neill only as an authorized signer
beginning September 19, 2014.



Request No. 6: Admit that the pages labeled CFG_000210, CFG_000211, and CFG_000212,

which are a part of Exhibit E to the Counterclaim, are signed by Martin Smith.

Answer: Admitted in part and denied in part. It is admitted that CFG_000210 to
CFG_000212 are signed by Martin Smith. However, to the extent Request No. 6 seeks to
imply that CFG_000211 gives O’Neill exclusive unlimited authority to act on Marco’s behalf,
as frequently suggested by Citizens, such implication is specifically denied and strict proof
thereof is demanded at trial. By way of further response, CFG_000211 designates O’Neill
only as an authorized signer beginning September 19, 2014.




                                              -4-
        Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 6 of 11




Request No. 7: Admit that the page labeled CFG_000213, which is a part of Exhibit E to the

Counterclaim, is a true and correct copy of the Business Signature Card for Marco’s account with

Citizens ending in 4484.

Answer: Admitted.



Request No. 8: Admit that the page labeled CFG_000213, which is a part of Exhibit E to the

Counterclaim, is signed by Martin Smith.

Answer: Admitted.



Request No. 9: Admit that the pages labeled CFG_000404 and CFG_000405, which are a part of

Exhibit E to the Counterclaim, are true and correct copies of the Business Signature Card for

Marco’s account with Citizens ending in 6873.

Answer: Admitted.



Request No. 10: Admit that the pages labeled CFG_000404 and CFG_000405, which are a part

of Exhibit E to the Counterclaim, are signed by Martin Smith.

Answer: Admitted.




Request No. 11: Admit that the document attached as Exhibit F to the Counterclaim and labeled

CFG_000375 to CFG_000376 is a true and correct copy of the General Deposit Resolution for

Single Stockholder Corporations related to Marco’s accounts at Citizens.

Answer: Admitted in part and denied in part. It is admitted that CFG_000375 to
CFG_000376 is a true and correct copy of the General Deposit Resolution for Single
Stockholder Corporations. However, to the extent Request No. 11 seeks to imply that
CFG_000375 to CFG_000376 gives O’Neill exclusive unlimited authority to act on Marco’s


                                                -5-
        Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 7 of 11




behalf, as frequently suggested by Citizens, such implication is specifically denied and strict
proof thereof is demanded at trial. By way of further response, CFG_000375 to CFG_000376
provides O’Neill only with the authority as set forth in CFG_000375 to CFG_000376
beginning September 19, 2014.



Request No. 12:       Admit that the documents Marco produced in this action labeled

MARCO_0000088         to   MARCO_0000117,        MARCO_0000119         to     MARCO_0000207,

MARCO_000209         to    MARCO_0001107,        MARCO_0001110         to     MARCO_0002247,

MARCO_0002249         to   MARCO_0002705,        MARCO_0002707         to     MARCO_0003062,

MARCO_0003064 to MARCO_0003390, and MARCO_0003392 to MARCO_003393 are true

and correct copies of account statements that Marco received from Citizens.

Answer: Admitted in part and denied in part. It is admitted that the referenced documents
are true and correct copies of account statements; however, after reasonable investigation,
Marco is without knowledge or information sufficient to form a belief as to whether the
referenced statements were received by Marco from Citizens. Therefore, it is denied that
Marco received the referenced statements from Citizens and strict proof thereof is demanded
at trial.



Request No. 13: Admit that the documents Citizens produced in this action labeled CFG_00868

to CFG_00975 are true and correct copies of account statements for Marco’s account with Citizens

with an account number ending in 4484 that Citizens sent to Marco.

Answer: Admitted in part and denied in part. It is admitted that the referenced documents
are true and correct copies of account statements; however, after reasonable investigation,
Marco is without knowledge or information sufficient to form a belief as to whether the
referenced statements were sent to Marco by Citizens. Therefore, it is denied that the
referenced statements were sent to Marco by Citizens and strict proof thereof is demanded
at trial. By way of further response, Marco denies that these are all of the account statements
for the Marco account ending in 4484. Moreover, several check images are missing from the
produced documents.




                                              -6-
        Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 8 of 11




Request No. 14: Admit that the documents Citizens produced in this action labeled CFG_00976

to CFG_01444 are true and correct copies of account statements for Marco’s account with Citizens

with an account number ending in 6873 that Citizens sent to Marco.

Answer: Admitted in part and denied in part. It is admitted that the referenced documents
are true and correct copies of account statements; however, after reasonable investigation,
Marco is without knowledge or information sufficient to form a belief as to whether the
referenced statements were sent to Marco by Citizens. Therefore, it is denied that the
referenced statements were sent to Marco by Citizens and strict proof thereof is demanded
at trial. By way of further response, Marco denies that these are all of the account statements
for the Marco account ending in 6873. Moreover, several check images are missing from the
produced documents.



Request No. 15: Admit that the documents Citizens produced in this action labeled CFG_01445

to CFG_04794 are true and correct copies of account statements for Marco’s account with Citizens

with an account number ending in 8251 that Citizens sent to Marco.

Answer: Admitted in part and denied in part. It is admitted that the referenced documents
are true and correct copies of account statements; however, after reasonable investigation,
Marco is without knowledge or information sufficient to form a belief as to whether the
referenced statements were sent to Marco by Citizens. Therefore, it is denied that the
referenced statements were sent to Marco by Citizens and strict proof thereof is demanded
at trial. By way of further response, Marco denies that these are all of the account statements
for the Marco account ending in 8251. Moreover, several check images are missing from the
produced documents.



Request No. 16: Admit that the documents Citizens produced in this action labeled CFG_04795

to CFG_05433 are true and correct copies of account statements for Marco’s account with Citizens

with an account number ending in 8405 that Citizens sent to Marco.

Answer: Admitted in part and denied in part. It is admitted that the referenced documents
are true and correct copies of account statements; however, after reasonable investigation,
Marco is without knowledge or information sufficient to form a belief as to whether the
referenced statements were sent to Marco by Citizens. Therefore, it is denied that the
referenced statements were sent to Marco by Citizens and strict proof thereof is demanded
at trial. By way of further response, Marco denies that these are all of the account statements



                                              -7-
        Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 9 of 11




for the Marco account ending in 8405. Moreover, several check images are missing from the
produced documents.



Request No. 17: Admit that Marco did not at any time prior to the filing of this lawsuit notify

Citizens in writing of any disputed transactions in accordance with the terms of the Business

Deposit Account Agreement (attached as Exhibit D to the Counterclaim).

Answer: Denied. Marco was in direct communication with Citizens regarding numerous of
the allegations in the Complaint prior to the filing of this lawsuit. Additionally, Marco
disputed numerous fraudulent transactions in connection with the Jacqueline Jones fraud
and an additional check fraud scheme to Citizens as early as 2014.



Request No. 18: Admit that Marco did not at any time prior to the filing of this lawsuit notify

Citizens of any disputed transactions in accordance with the terms of any agreement related to

Marco’s accounts with Citizens.

Answer: Denied. Marco was in direct communication with Citizens regarding numerous of
the allegations in the Complaint prior to the filing of this lawsuit. Additionally, Marco
disputed numerous fraudulent transactions in connection with the Jacqueline Jones fraud
and an additional check fraud scheme to Citizens as early as 2014.




                                             -8-
       Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 10 of 11




Request No. 19: Admit that, from 2014 to 2019, Marco maintained the following post office box:

Marco Contractors, Inc.
PO BOX 805
Warrendale, PA 15095-0805

Answer: Admitted.




                                           Respectfully submitted,

                                           Cafardi Ferguson Wyrick Weis + Gabriel LLC

Date: December 21, 2020               By: /s/ Christopher A. Cafardi
                                          Christopher A. Cafardi, Esquire
                                          Pa. I.D. No. 90904
                                          2605 Nicholson Road, Suite 2201
                                          Sewickley, PA 15143
                                          Tel: (412) 515-8900
                                          Fax: (412) 515-8901
                                          ccafardi@cfwwg.com
                                          Counsel for Plaintiff, Marco Contractors, Inc.




                                             -9-
       Case 2:20-cv-00237-NR Document 66-1 Filed 03/25/21 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I hereby certify that on the date set forth below, I served the foregoing Answers and

Objections to Citizens Financial Group Inc.’s First Set of Requests for Admission upon the

following counsel by electronic mail:

                                     Justin J. Kontul, Esq.
                                  Perry A. Napolitano, Esq.
                                       Reed Smith LLP
                                225 Fifth Avenue, Suite 1200
                                    Pittsburgh, PA 15222
                                   jkontul@reedsmith.com
                                pnapolitano@reedsmith.com

                                    Counsel for Defendant


Date: December 21, 2020                     /s/ Christopher A. Cafardi
                                           Christopher A. Cafardi
                                           Pa. I.D. No. 90904
